Examiner’s Comments
Instant office action is in response to communication filed 3/26/20210.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “obtaining, from a user device by a security device in physical communication with the user device, a user name associated with the user device; obtaining, from the user device by the security device in physical communication with the user device, a system name associated with the user device; identifying, in an onboard database of the security device in physical communication with the user device, a password associated with the obtained user name and the obtained system name; and in response to a login prompt of the user device, automatically injecting the identified password from the security device in physical communication with the user device into the login prompt.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Mahaffey et al. (US Pre-Grant Publication No: 2014/0189808) teaches “Embodiments are directed to a system and method for authenticating a user of a client computer making a request to a server computer providing access to a network resource through an authentication platform that issues a challenge in response to the request requiring authentication of the user identity through a reply from the client computer, determining one or more items of context information related to at least one of the user, the request, and the client computer, and determining a disposition of the request based on the reply and the one or more items of context information. The reply includes a user password and may be provided by an authorizing client device coupled to the client computer over a wireless communications link.” but does not teach the indicated subject matter above.
Another art of record Abene et al. (US Patent No: 9,848,324) teaches “Physical security methods and equipment are applied to mobile devices that use multi-factor authentication mobile apps. Herein, a password management mobile app physically escrows each encrypted password that must be stored into two parts. These are then distributed between two separate, independent physical devices. Only one of those parts is kept only in a separate user gadget like a keyfob. Any reconstitution of each password after decryption requires that the user have on-hand both the mobile device and the separate user gadget. Such reconstitution is one password at a time, and only as needed, and released for use in remote authentication with a master user password entry.” but also does not teach the indicated subject matter above.
Another art of record Allinson et al. (US Pre-Grant Publication No: 2016/0285633) teaches “As provided herein, a first device may be registered as authorized to authenticate a user login into a service from a second device (e.g., a smart phone may be used to log the user into a webmail service on a computer without the user having to enter a password through the computer). Responsive to the user attempting to access the service through the second device, a login interface may be displayed on the first device. The user may confirm or deny that the user wants to log into the service on the second device, thus allowing the user to seamlessly log into the service on the second device (e.g., without entering a password) while mitigating unauthorized logins into the service from unknown devices. Further, the user may use the first device to delegate the authority to authenticate the user login into the service to one or more other devices.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492